Citation Nr: 0502455	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for generalized arthritis 
of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for 
generalized arthritis of multiple joints.  The appellant 
disagreed and this appeal ensued.  

In November 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his hearing testimony, the appellant testified that he had 
generalized arthritis affecting his back and other joints 
throughout his body.  He reported he initially sought 
treatment for this disorder in about 2000, though he asserted 
he experienced symptoms of the disorder during and since his 
active service ending in 1967.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - 
including arthritis - that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004). 

Three elements comprise the analysis for service connection.  
First, there must be medical evidence of a current 
disability.  Second, the medical or lay evidence must reveal 
in-service incurrence or aggravation of a disease or injury.  
Finally, the medical evidence must link the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

At his hearing, the appellant indicated he received treatment 
for the disorder since about 2000 at the VA medical 
facilities in Tuskegee, Alabama, and Columbus, Georgia.  Some 
records from these facilities are contained in the claims 
file, which show thoracic spine spondylosis in April 1999 and 
cervical spine osteoarthritis in May and June 2003.  The 
appellant's representative argued at the hearing that 
additional development of these records is not necessary, for 
he stipulated that these records established the presence of 
the claimed disorder and proposed that any outstanding VA 
clinical records from these sources would not provide 
evidence of a nexus between the present disorder and service.  
Given the limited references to the claimed disorder in these 
records, however, a remand is necessary to ensure all 
pertinent medical evidence is in the claims file for an 
informed decision.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA has an obligation to seek to obtain records in 
its possession, of which it has constructive notice).  

The appellant also noted at the hearing that he received 
disability benefits from the Social Security Administration.  
The appellant's representative argued at the hearing that 
additional development of these records is not necessary, for 
they would not provide evidence of a nexus between the 
present disorder and service.  While other evidentiary 
development is being conducted on remand, these records 
should also be obtained to ensure all pertinent medical 
evidence is in the claims file for an informed decision.  

After attempts are made to obtain outstanding VA clinical 
records and records of the Social Security Administration, a 
VA examination is necessary to address whether any current 
disorder shown is etiology related to the appellant's 
service.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claim; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Obtain from the VA medical facilities 
in Tuskegee, Alabama, and in Columbus, 
Georgia, all medical documents pertaining 
to treatment of the appellant's claimed 
generalized arthritis of multiple joints.  
Associate all documents obtained with the 
claims file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Associate all 
documents obtained with the claims file.  

4.  Arrange for the claims file to be 
reviewed by an appropriate VA physician 
to determine the nature of any 
generalized arthritis of multiple joints.  
Send the claims folder to the physician 
for review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
physician - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to (1) describe 
the exact nature of any arthritic 
condition affecting the appellant, 
including the specific joints involved, 
and (2) opine whether it is at least as 
likely as not that the disorder(s) found 
are etiologically related to a disease or 
injury in service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and all medical 
reports should be incorporated into the 
examination and associated with the 
claims file.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



